        Case 9:20-cv-00174-DLC Document 5 Filed 03/25/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

BIG SKY PROFESSIONAL                                 CV 20–174–M–DLC
BASEBALL, LLC,

                     Plaintiff,
                                                               ORDER
vs.

ARCH INSURANCE COMPANY,

                      Defendant.


      The Plaintiff has filed a Notice of Dismissal with Prejudice in this matter,

voluntarily dismissing the above-captioned matter, pursuant to Rule 41(a) of the

Federal Rules of Civil Procedure.

      Accordingly, IT IS ORDERED that the above-captioned matter is

DISMISSED with prejudice.

      The Clerk of Court is directed to close the case file.

      DATED this 25th day of March, 2021.




                                          1
